Citation Nr: 0810434	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-17 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had reported active duty from December 1980 until 
February 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board first considered this appeal in July 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The appeal initially included a claim for service connection 
for dental bone loss. The RO granted service connection for 
dental treatment for periodontal disease in a September 2007 
rating decision and advised the veteran this was a full grant 
of benefits.  Because the veteran has not filed a notice of 
disagreement pertaining to this rating determination, this 
issue is not before the Board for appellate review. See 
38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995)(Pursuant to 38 U.S.C. § 7105, a Notice of 
Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA).

A review of the record discloses the veteran raised a claim 
to reopen the issue of entitlement to service connection for 
onychomycosis.  This issue has not been adjudicated and is 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing at the St. 
Petersburg, Florida RO in his April 2004 VA Form 9 (Appeal to 
Board of Veterans' Appeals).  The record reflects the Travel 
Board hearing was held in May 2006.  Subsequently, a Board 
decision in July 2006 remanded the claim for additional 
development.  By letter dated in January 2008, the veteran 
was apprised that the Veterans Law Judge who had conducted 
the May 2006 hearing was no longer employed by the Board.  
The veteran was afforded the opportunity to present testimony 
at an additional hearing.  By response received in February 
2008, the veteran requested a Travel Board hearing.  

Since the failure to afford the veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity.  Notification of the hearing 
must be mailed to the veteran at his 
current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


